Appellant has filed an urgent motion for rehearing insisting that the argument of the county attorney to the jury that it was the duty of appellant, if his life had been threatened by deceased, to have appealed to the officers of the law for protection, was a statement of a fact not in evidence and of such materiality as to have likely affected the result of the trial. We have again considered the matter in the light of the authorities cited in this motion but are not willing to commit ourselves to the proposition advanced. The case *Page 631 
of Newman v. State, 70 S.W. Rep., 953, reverses the judgment of the lower court because of the admission of evidence that the accused did not file any complaint before any officer charging the deceased with making threats against his life, or asking that he be put under a peace bond. The admission of testimony of this character might under the facts of a given case be deemed hurtful, but a statement in argument such as that complained of here seems susceptible of no construction but that it merely expressed the opinion of the attorney as to a course of conduct which should have been pursued. To place a limitation upon the argument such as the one sought by appellant would be going further than any authority known to this court, and would seem to place an unreasonable restriction upon the right of either counsel to draw his conclusions from facts in testimony before the jury. The matter is discussed in our original opinion and we think correctly disposed of.
The motion for rehearing will be overruled.
Overruled.
Rehearing denied March 14, 1923. — Reporter.